DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on July 5, 2022, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments see pages 9-11, filed July 5, 2022, with respect to the non-statutory double patenting rejections have been fully considered and are persuasive.  The non-statutory double patenting rejections have been removed based on the terminal disclaimer filed as noted above.

Allowable Subject Matter

Claims 20-39 are allowed. The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 20, none of the cited prior art alone or in combination provides motivation to teach “comparing the rendered one or more pixels to one or more corresponding pixels located in the image of the object to determine a difference between the one or more rendered pixels and the one or more corresponding pixels located in the image of the object; and determining one or more updated light source parameters associated with the virtual representation of the light source based on the difference determined from the comparison of the rendered one or more pixels to the one or more corresponding pixels” as the references only teach capturing of a 3D model of a scene and overlaying live images in conjunction with material property detection for superimposing virtual graphics for correct modeling, however the references fail to explicitly disclose the process of determining updated light source parameters associated with the representation of an object based on a difference determination obtained from the pixel comparison step which relates to rendered pixels of an image of an object in conjunction with the remaining limitations for 3D model rendering. 
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to dependent claims 34 and 37, these claims recite limitations similar in scope to that of claim 20, and thus are allowed under the same rationale as provided above.
In regards to dependent claims 21-33, 35, 36, 38, and 39, these claims depend from base claims 20, 34, and 37, and thus would are allowed under the same rationale as provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Thoner “2015 Delta Global Illumination for Mixed Reality” – Reference is of particular relevance to the application as it discloses improvement in the presentation of merged objects in mixed reality through an algorithm based on Voxel Cone Tracing to provide Global Illumination for Mixed Reality that enables diffuse as well as specular lighting and easy to compute soft-shadows. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619